                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GREGORY ALEXANDER,
                                  11                                                    Case No. 19-cv-03527-RS (PR)
                                                     Petitioner,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                        ORDER TO SHOW CAUSE
                                  13
                                        RALPH DIAZ,
                                  14
                                                     Respondent.
                                  15

                                  16

                                  17                                      INTRODUCTION
                                  18         Petitioner seeks federal habeas relief under 28 U.S.C. § 2254. The petition for such
                                  19   relief is now before the Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the
                                  20   Rules Governing Section 2254 Cases.
                                  21         The petition states cognizable claims. Respondent shall file a response to the
                                  22   petition on or before November 18, 2019, unless an extension is granted.
                                  23                                       BACKGROUND
                                  24         According to the petition, in 2017 petitioner pleaded guilty in the Del Norte County
                                  25   Superior Court to charges of carjacking and assault on a peace officer. A sentence of 13
                                  26   years and eight months was imposed. Petitioner sought but was denied relief in the state
                                  27   courts. This federal habeas petition followed.
                                  28
                                   1                                          DISCUSSION
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   4   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   5   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   6   “award the writ or issue an order directing the respondent to show cause why the writ
                                   7   should not be granted, unless it appears from the application that the applicant or person
                                   8   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  10   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11          As grounds for federal habeas relief, petitioner claims defense counsel rendered
                                  12   ineffective assistance. When liberally construed, these allegations state a cognizable
Northern District of California
 United States District Court




                                  13   federal habeas claim.
                                  14                                         CONCLUSION
                                  15          1. The Clerk shall serve a copy of this order, the operative petition (Dkt. No. 1) and
                                  16   all attachments thereto, on respondent and respondent’s counsel, the Attorney General for
                                  17   the State of California. The Clerk shall also serve a copy of this order on petitioner.
                                  18          2. On or before November 18, 2019, respondent shall file with the Court and serve
                                  19   on petitioner an answer conforming in all respects to Rule 5 of the Rules Governing
                                  20   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  21   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  22   on petitioner a copy of all portions of the state trial record that previously have been
                                  23   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  24          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  25   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                  26   answer is filed.
                                  27

                                  28                                                                           ORDER TO SHOW CAUSE
                                                                                                              CASE NO. 19-cv-03527-RS
                                                                                      2
                                   1          4. In lieu of an answer, respondent may file, on or before November 18, 2019, a
                                   2   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                   3   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   4   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   5   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                   6   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                   7   opposition is filed.
                                   8          5. Petitioner is reminded that all communications with the Court must be served on
                                   9   respondent by mailing a true copy of the document to respondent’s counsel.
                                  10          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  11   Court and respondent informed of any change of address and must comply with the
                                  12   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
Northern District of California
 United States District Court




                                  13   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  14          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  15   be granted provided they are filed on or before the deadline they seek to extend.
                                  16          8. The filing fee has been paid. (Dkt. No. 6.)
                                  17          IT IS SO ORDERED.
                                  18                     3 2019
                                       Dated: September ___,
                                                                                          _________________________
                                  19
                                                                                             RICHARD SEEBORG
                                  20                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                           ORDER TO SHOW CAUSE
                                                                                                              CASE NO. 19-cv-03527-RS
                                                                                      3
